Citation Nr: 0926623	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  04-03 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for heart disease, 
variously diagnosed or claimed as arteriosclerotic heart 
disease or coronary artery disease.


REPRESENTATION

Veteran represented by:	Michael A. Viterna, Attorney 
at law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had honorable active military service from August 
1975 to August 1979.  He also had service from April 1980 to 
July 1986 from which he was discharged under other than 
honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In June 2005, a hearing was held 
before the undersigned, sitting at the RO.  In December 2005, 
the Board remanded the Veteran's claims for additional 
development.

In a September 2007 decision, the Board denied entitlement to 
service connection for hypertension and heart disease, 
variously diagnosed or claimed as arteriosclerotic heart 
disease or coronary artery disease.  Thereafter, the Veteran 
filed an appeal to the United States Court of Appeals for 
Veterans Claims (Court). In March 2008, the Veteran's 
representative and VA General Counsel filed a joint motion 
for remand.  By an order later that month, the Court granted 
the joint motion and remanded the claims to the Board for 
further action.  In August 2008, the Board remanded the case 
to the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 


FINDINGS OF FACT

1. Hypertension was not present in service, manifested within 
one year of the Veteran's discharge from service, or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service.
2. Heart disease, variously diagnosed or claimed as 
arteriosclerotic heart disease or coronary artery disease was 
not present in service, manifested within one year of the 
Veteran's discharge from service, or shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2. Heart disease, variously diagnosed or claimed as 
arteriosclerotic heart disease or coronary artery disease was 
not incurred in or aggravated by the Veteran's active duty 
military service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Merits of the claim

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including hypertension, coronary artery 
disease, or arteriosclerosis, to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

As mentioned above, the Veteran served two separate periods 
of active duty service.  He initially entered service in 
August 1975 and was discharged in August 1979.  His DD Form 
214 from this period reflects that he was discharged under 
honorable conditions.  In April 1980, the Veteran again 
entered active duty service, but his second DD Form 214 
reflects that he was discharged in July 1986 under other than 
honorable conditions.  A December 2002 administrative 
decision barred the Veteran from receiving VA benefits based 
on this period of service, and the Veteran contested this 
classification of his discharge.  After a May 2006 de novo 
review of this issue, VA again determined that the Veteran 
was discharged in July 1986 under conditions other than 
honorable.  The Veteran did not perfect an appeal to this 
rating decision, and this issue is not currently before the 
Board.  Therefore, the Veteran is barred from receiving VA 
monetary benefits for any injury or diseases incurred or 
aggravated during his period of active duty service from 
April 1980 to July 1986.  See 38 C.F.R. § 3.12 (2008).  
However, the Veteran may still receive VA monetary benefits 
for any diseases or injuries incurred or aggravated during 
his period of active duty service from August 1975 to August 
1979.

Initially, the Board notes that post-service VA and private 
medical evidence reflects that the Veteran has been diagnosed 
with coronary artery disease and hypertension. 
Hypertension is defined as persistently high arterial blood 
pressure, and by some authorities the threshold for high 
blood pressure is a reading of 140/90.  Dorland's Illustrated 
Medical Dictionary p. 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).  

The earliest post-service treatment record of evidence, dated 
in 1995 and 1997, shows a medical history of diagnosis and 
treatment for hypertension and elevated blood pressure 
readings.  Testing at that time also revealed coronary 
atherosclerotic disease, and subsequent treatment records 
reflect treatment for hypertension and heart disease.  Thus, 
the Board determines that the Veteran has current diagnoses 
of hypertension and heart disease.

However, the Veteran's service treatment records are negative 
for complaint, treatment, or diagnosis referable to either 
hypertension or coronary artery disease.  These records 
indicate that his blood pressure was tested frequently 
throughout his active duty service ending in 1979.  The 
highest recorded systolic pressure was 138, and the Veteran's 
diastolic pressure was consistently 80 or below.  The only 
evidence of record indicating higher readings during service 
were a December 1976 report of a diastolic pressure of 108 
and a January 1979 report of a diastolic pressure of 90.  
These diastolic pressures are two of approximately fifteen 
readings that were taken throughout the Veteran's active duty 
service.  Given that the other diastolic readings were all 80 
or under, the record does not reflect that the Veteran's 
diastolic pressure was predominately 90 or greater throughout 
his active duty service.  In addition, his diastolic pressure 
was recorded at 62 and his systolic pressure was 120 at his 
July 1979 separation examination, which indicated no signs of 
hypertension upon his discharge from service.  

With regard to the Veteran's claim for service connection for 
arteriosclerotic heart disease or coronary artery disease, 
the Board notes that the Veteran complained periodically of 
chest pain throughout service.  However, no cardiovascular 
disorder was ever diagnosed.  On a July 1977 examination 
report, the Veteran stated that he felt pain or pressure in 
his chest.  However, at his July 1979 separation examination, 
the Veteran stated that he felt no pain or pressure in his 
chest.  

Moreover, in connection with a claim for service connection 
for gastrointestinal disability, the Veteran underwent VA 
examination in October 1979, two months after separation from 
service.  At that time, he complained of indigestion.  The 
cardiovascular examination showed no relevant abnormalities, 
and blood pressure readings were all within the normal range.

Considering all evidence of record, the Board first 
determines that service connection for either hypertension or 
heart disease is not warranted on a presumptive basis.  
Neither disorder was diagnosed within one year of the 
Veteran's discharge from his honorable period of service in 
August 1979.  In this regard, the Board notes the Veteran's 
April 1980 enlistment examination for his secondary period of 
service at which no complaint, treatment, or diagnosis 
related to hypertension or heart disease was noted.  
Therefore, absent evidence that either disorder had developed 
to a compensable degree within one year of the Veteran's 
discharge in August 1979, service connection based on the 
presumption is not supported by the record.      

With respect to direct service connection, the medical 
evidence physically located in the Veteran's VA claims file 
does not show treatment or diagnosis of coronary artery 
disease or hypertension until March 1997, approximately 18 
years post-service.  A March 1995 private medical report from 
the office of Dr. J.B. reflects history of hospitalization in 
1991 to rule out myocardial infarction, and a past medical 
history of chest pain.  Physical exam reflected a blood 
pressure reading of 140/100.  The 2008 VA examination report 
indicates that the Veteran reported to the examiner suffering 
from myocardial infarctions in 1992 and 1996. 

Regardless of whether it is assumed the Veteran's coronary 
disorders began in 1991, 1992, 1995, or in 1997, the lapse in 
time between service and the first complaints and diagnoses 
weighs against the Veteran's claims.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
The Board observes that the March 1997 private treatment 
record indicates that the Veteran was a well-known patient 
with a history of hypertension, but nothing in this record or 
any other post-service treatment record dates the onset of 
the Veteran's hypertension back to his military service.   

Moreover, no competent medical professional has ever related 
these disorders to the Veteran's military service.  In this 
regard, the Board observes that the Veteran was afforded a VA 
examination in December 2008.  Upon a review of the Veteran's 
claims file and examination of the Veteran, the examiner 
opined that the Veteran's hypertension and coronary artery 
disease were less likely as not related to his military 
service.  The examiner based this opinion on the fact that 
the Veteran's service treatment records contain no strong 
definitive connection or proof that the Veteran was 
experiencing hypertension or coronary artery opinion during 
service.  The examiner commented that the Veteran's in-
service complaints were gastrointestinal related.  The 
examiner concluded that these conditions were most likely of 
post-service onset. 

The Board acknowledges the Veteran's statements with respect 
to the etiology of his hypertension and coronary artery 
disease.  The Veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., chest pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent medical evidence demonstrating a 
diagnosis of hypertension or coronary artery disease during 
or within one year of discharge from the Veteran's honorable 
period of service or a competent medical opinion relating the 
current disabilities to military service, service connection 
is not warranted for these disorders.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent 
evidence in favor of a relationship between the Veteran's 
hypertension and coronary artery disease and his honorable 
period of service, the preponderance of the evidence is 
against the Veteran's claims.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal, and 
his service connection claims must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The Board's September 2007 decision contained an extensive 
discussion of the requirements of the VCAA's duty to notify 
[see the Board's September 7, 2007 decision, pages 7-9.]  The 
Court-adopted Joint Motion did not identify any defect in the 
Board's September 2007 decision regarding the notification 
provisions of the VCAA.  Nor did the parties or the Court 
itself identify and deficiencies with respect to VCAA notice 
compliance on the part of VA.  The reason for remand, as 
stated in the Joint Motion, as adopted by the Court, was the 
Board's failure to fulfill the VCAA's duty to assist the 
Veteran.

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  In this case, neither party 
raised any concerns about the VCAA.  Nor did the Court.

Although the Court's Order serves to vacate the Board's 
September 2007 denial and its legal efficacy, the Board's 
prior discussion nonetheless remains a matter of record, and 
one which was clearly provided to the Veteran.  Examination 
of the now-vacated decision reveals that the Board clearly 
articulated the VCAA's notification requirements to the 
Veteran via June 2001, May 2003, and March 2006 letters. 

Given the Court's injunction against piecemeal litigation, 
the Board is confident that the notification portions of the 
VCAA are not an issue in this case.  That is, the Board 
believes that the law of the case is that there are no VCAA 
notification defects which have been raised by the Veteran 
and which need be addressed by the Board.  Cf. Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the 
case" doctrine, appellate courts generally will not review 
or reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].

Subsequent to the Court's Order, neither the Veteran nor his 
attorney have identified any VCAA notification problems.  It 
is abundantly clear from pleadings to the Court, the Joint 
Motion itself, and statements made to the Board that the 
Veteran and his attorney are fully aware of what is required 
under the VCAA.  See DelaCruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]; see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) [VA has no further duty to notify a veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claim]. 

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's available service 
treatment records, VA medical records, private medical 
records, Social Security disability records, and the report 
of a December 2008 VA examination were reviewed by both the 
AOJ and the Board in connection with adjudication of his 
claim. 

The Board notes that the service treatment records from the 
Veteran's second period of service are, with the exception of 
a few pages, unavailable.  Additional requests for these 
records were made to appropriate sources, and yielded copies 
of only a few pages of records, which included the Veteran's 
enlistment examination for the second period of service.  
Efforts to retrieve these records included two requests to 
the National Personnel Records Center (NPRC) and a request to 
the Veteran for records in his possession.  NPRC responded 
that they were sending copies of all records at their 
location, to include copies from microfiche.  Thus, the Board 
determines that any additional service treatment records 
dated from April 1980 to July 1986 are unavailable.  

The Board acknowledges that, in cases where some or all of 
the Veteran's service treatment records are unavailable, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's claim has been undertaken 
with this duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 
46 (1996).  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claims. 

With respect to the VA examination, the Board notes that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the Board finds that the December 2008 VA 
examination report is adequate for rating purposes.  
Specifically, the examiner in forming his opinion, reviewed 
the entire claims file, to include the service treatment 
records, examined the Veteran, and documented the Veteran's 
self-reported medical history.  The record alludes to no 
other relevant information that was available but not 
presented to the examiner so as to negate the validity of the 
examination.  Additionally, the examiner supported his 
opinion with a rationale based in the evidence before him.  
Accordingly, the Board finds that the December 2008 VA 
examination report is adequate and that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the issuance of a decision 
on the merits at this time.  


ORDER

Service connection for hypertension is denied.

Service connection for heart disease, variously diagnosed or 
claimed as arteriosclerotic heart disease or coronary artery 
disease, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


